J-S50009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARCO BULLOCK

                            Appellant                 No. 2292 EDA 2014


                   Appeal from the PCRA Order July 10, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0701821-2006


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                       FILED SEPTEMBER 18, 2015

        Appellant, Marco Bullock, appeals pro se from the order entered July

10, 2014, in the Court of Common Pleas of Philadelphia County, which

denied his petition filed pursuant to the Post Conviction Relief Act 1 (“PCRA”).

No relief is due.

        This Court previously summarized the facts of this case as follows.

              A group of about eight friends gathered together on 9 th
        and Cantrell Streets in the city of Philadelphia around 11 o’clock
        on the evening of May 6, 2004. About 20 minutes later, co-
        defendant Bullock, who used to live in that neighborhood, joined
        the crowd. Everyone in the group got along; they smoked
        blunts, drank and socialized.

             Approximately 20 minutes following Bullock’s arrival, co-
        defendant [Kiyiem] Hagwood appeared at the scene wearing a
        hoodie; no one other than Bullock seemed to personally know
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S50009-15


     him. Hagwood asked one of the girls in the group for her phone
     number and then inquired if anyone had marijuana. When the
     victim, 18-year-old Andrew Rivera, indicated he had some
     marijuana, the two men walked about two houses away from the
     group. Less than one minute later, Rivera yelled for help and an
     eyewitness saw someone hit him over the head with the handle
     of a gun[,] which caused Rivera to collapse. One eyewitness
     testified he then heard eight shots fired at the victim; the bullets
     penetrated the victim’s arm, flank, chest, abdomen and groin.
     While the shots were being fired[,] the entire group retreated to
     one of the neighborhood girls’ homes for safety. Bullock was the
     only one from the group who did not do so.

            Ten months after the shooting, Lamar Garfield, also co-
     defendant Bullock’s cousin, was stopped by police for a traffic
     violation; Bullock was a passenger in the vehicle. Although both
     men used aliases when stopped, the police quickly determined
     Garfield’s real name and brought him in for questioning in
     relation to the Rivera murder. Bullock was permitted to leave
     the scene of the stop. It was during this questioning that
     Garfield gave a statement implicating Hagwood and Bullock for
     the Rivera murder. That statement, which was introduced at the
     preliminary hearing and trial, related a conversation Garfield had
     with the co-defendants two day after the shooting. Specifically,
     Garfield relayed the following discourse among the men:

        Hagwood: I don’t know what happened.

        Bullock:   That was the wrong guy, you got the wrong
        guy.   You didn’t have to pop him cuz. It was only
        supposed to be a “jamming” [i.e, robbery] and that was
        the wrong person anyway.

     Statement of Lamar Garfield, 3/6/2005, at 1.

            Garfield, however, recanted this statement at both the
     preliminary hearing and at trial; he testified he made up the
     entire conversation he had with the co-defendants about the
     shooting. N.T. Preliminary Hearing, 7/5/2006 at 62; N.T. Trial,
     9/4/2008, at 81, 83. Essentially[,] he testified that the police
     told him the co-defendants had implicated him in the shooting,
     and because he “was not going to take credit for something he
     did not do,” he “came up with a story and told the detectives
     that [Bullock and Hagwood] did it.” Id. at 94. Garfield also
     testified that the cops told him if he did not consent to have the
     statement videotaped, they were going to charge him for the

                                    -2-
J-S50009-15


       Rivera murder. Id. at 91. By contrast, at trial Garfield’s
       arresting officers testified that they never intimidated Garfield
       into giving the incriminating statement and that, prior to him
       giving the incriminating statement regarding Bullock and
       Hagwood, the officers never told him that Hagwood and Bullock
       had “dimed” on him regarding the murder.

Commonwealth v. Bullock, 3174 EDA 2008 at 3-5 (Pa. Super., filed April

28, 2010) (unpublished memorandum) (footnotes omitted), appeal denied,

16 A.3d 502 (Pa. 2011).

       A   jury   found    Bullock    guilty   of   third-degree   murder,   robbery,

possession of an instrument of crime and criminal conspiracy to commit

robbery. The trial court sentenced Bullock to an aggregate term of

imprisonment of 40-80 years.2 On appeal, this Court affirmed Bullock’s

judgment of sentence and the Pennsylvania Supreme Court denied allocatur.

       Bullock filed a timely pro se PCRA petition. The PCRA court appointed

counsel who later filed a petition to withdraw and a Turner/Finley3 no-

merit letter.     Bullock filed two sets of objections to counsel’s petition to

withdraw and requested counsel to draft a brief or permit Bullock to proceed

pro se.    Counsel then filed an amended no-merit letter.            The PCRA court

conducted a Grazier4 hearing, after which Bullock withdrew his request to

____________________________________________


2
  Hagwood was convicted of second-degree murder, robbery, criminal
conspiracy and PIC and was sentenced to life imprisonment.
3
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).
4
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                           -3-
J-S50009-15



proceed pro se. On June 9, 2014, the PCRA court filed notice of its intent to

dismiss Bullock’s PCRA petition in accordance with Rule 907 of the

Pennsylvania Rules of Criminal Procedure; Bullock filed a response to the

Rule 907 notice.   On July 10, 2014, the PCRA court dismissed Bullock’s

petition and granted appointed counsel permission to withdraw. This timely

pro se appeal followed.

     Bullock raises the following issues for our review:

     1) Whether counsel was ine[f]fective, for failing to advance
        appellant’s sixth amendment right, to have compulsory
        process for obtaining witnesses in his favor/ whether
        appellant’s due process / equal protection of the law was
        violated, fourteenth amendment?

     2) Whether trial counsel was ineffective, for failing to object to
        the judge charging the jury on criminal conspiracy to commit
        third degree murder/ whether trial judge abused discretion by
        allowing jury to return with guilty verdict under third degree/
        whether defendant’s due process right’s [sic] were violated?

     3) Whether defendant’s due process right’s [sic] and equal
        protection of the law fourteenth amendment/ sixth
        amendment right of fair trial was violated, for failure to
        request mere presence charge was the result of counsel’s
        ineffectiveness/ defendant’s right to be present on a public
        street?

     4) Whether this court should reverse the prior judgment of the
        lower court, because the same robbery that was the basis of
        appellan’t [sic] conviction for third degree murder cannot be
        an act of unintentional killing which does not support guilt
        under third degree murder/ Whether appellant was sentenced
        ‘illegally’ upon felony murder and robbery, criminal conspiracy
        to commit robber is a question of ‘legality’ of a sentence that
        can never be waived/ Whether sentences imposed as singal
        [sic] trial, double jeopardy prevents this court from exceeding
        it [sic] legislative authorization by imposing multiple
        punishments for the ‘same offense’?


                                    -4-
J-S50009-15


      5) Whether defendant’s confrontation clause right’s [sic] were
         violated under the sixth amendment where out-of-court
         statement was used to incriminate defendant and co-
         defendant, where defendant had not cross-examined co-
         defendant as to what witness said and without a limiting
         instructing being provided to the jury, that the statements
         used could not be considered as evidence against defendant,
         where co-defendant had not authenticated the statement
         being made by another?

Appellant’s Brief at iv.

      “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

supported by the record and without legal error.”      Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted), cert. denied,

Edmiston v. Pennsylvania, 134 S. Ct. 639 (2013). “[Our] scope of review

is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

level.” Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012) (citation

omitted). “[T]his Court applies a de novo standard of review to the PCRA

court’s legal conclusions.”   Commonwealth v. Spotz, 18 A.3d 244, 259

(Pa. 2011) (citation omitted).

      In order to be eligible for PCRA relief, a petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

These issues must be neither previously litigated nor waived.       See 42

Pa.C.S. § 9543(a)(3).

      As this Court has repeatedly stated,


                                    -5-
J-S50009-15


      [t]o plead and prove ineffective assistance of counsel a
      petitioner must establish: (1) that the underlying issue has
      arguable merit; (2) counsel's actions lacked an objective
      reasonable basis; and (3) actual prejudice resulted from
      counsel's act or failure to act. Commonwealth v. Chmiel, 612
      Pa. 333, 30 A.3d 1111, 1127 (2011).

Commonwealth v. Rykard, 55 A.3d 1177, 1189-1190 (Pa. Super. 2012),

appeal denied, 64 A.3d 631 (Pa. 2013). A failure to satisfy any prong of

the Pierce test will require rejection of the claim. See Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014).

      Preliminarily, we note that Bullock has waived his fifth issue raised on

appeal, wherein he argues that the use of Garfield’s statement at trial

violated the Confrontation Clause. This allegation should have been raised

on direct appeal, but was not. An allegation is waived “if the petitioner could

have raised it but failed to do so before trial, at trial, during unitary review,

on appeal or in a prior state post-conviction proceeding.” 42 Pa.C.S.A. §

9544(b); see also Commonwealth v. Elliott, 80 A.3d 415, 430 (Pa.

2013). We further note that Bullock’s failure to include this claim in his PCRA

petitions provides additional grounds for waiver.     See Pa.R.Crim.P. 902(B)

(“Failure to state … a ground [for relief] in the [PCRA] petition shall preclude

the defendant from raising that ground in any proceeding for post-conviction

collateral relief.”). Accordingly, we are precluded from addressing the merits

of this claim.

      We have reviewed Bullock’s remaining issues raised on appeal, along

with the briefs of the parties, the certified record and the applicable law. The


                                      -6-
J-S50009-15


Honorable Barbara A. McDermott’s July 10, 2014 opinion ably and

comprehensively disposes of Bullock’s issues raised on appeal, with

appropriate reference to the record and without legal error. We affirm on

the basis of that decision. See PCRA Court Opinion, 7/10/14 at 6-7, 10, 14-

15, (finding: 1) even assuming proposed witnesses existed and were willing

to testify on Bullock’s behalf, their testimony would not have changed the

outcome of the trial given fact that jury chose to believe Garfield’s statement

that Bullock planned the robbery that resulted in the murder; 2) conspiracy

to commit third degree murder is a cognizable offense under Pennsylvania

law, therefore trial counsel had no basis on which to object to Bullock’s

charge or conviction thereof; 3) trial counsel could not be ineffective for

failing to instruct mere presence jury instruction where trial court did, in

fact, issue a mere presence instruction; and 4) Bullock’s convictions of

robbery, third-degree murder and conspiracy did not merge for sentencing

purposes and thus did not constitute an illegal sentence).

      Order affirmed.

      Judge Jenkins joins the memorandum.

      Judge Mundy concurs in the result.




                                     -7-
J-S50009-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2015




                          -8-
                                                                                                                          Circulated 08/27/2015 01:55 PM




        .....   ···-·   ·-····""'""   ..   :·-····-···-···~       -·-
                                                                                     ...   .   .   '. .. . .. . . . . . . .   ~- .

                                     IN THE c·oURT OF COMMON PLEAS
                                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                         CRIMINAL TRIAL DMSION

COMMONWEALTH OF PENNSYLVANIA                                                : CP-51-CR-0701821-2006


        v.
                                                                                                                          FILED
MARCO BULLOCK                                                                                                     JUL l.O 2014
                                                                                                                PostTrfalUnit
                                                              OPINION AND ORDER
M~Dermott,J.                                                                                                       July 10, 2014           v




Procedural History·

       On September 9, 2008, petitioner                          was convicted by a jury of Third-Degree                             Murder,

Robbery, Conspiracy, and Possession of an Instrument ~f Crime. On Octa ber 27,' 2008, the

Honorable Renee Cardwell Hughes sentenced petitioner to an aggregate sentence of forty to

eighty years of incarceration.

       On April 28, 2010, Superior Court of Pennsylvania affirmed the petitioner's judgment of

sentence. On January 25, '.2011, the Supreme Court of Pennsylvania denied the Petition for

Allowance of Appeal.

       On July 5, 2011, petitioner filed a pro se Post-Conviction Relief Act (PCRA) petition. On

June, 14, 2012, Barnaby Wittels, Esquire was appointed to r~present petitioner. On July 29,

2013, PCRA counsel filed a Finley letter pursuant Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988)(en bane) and a motion to withdraw. On April 1st and April 10, 2014, petitioner

filed objections to the Finley letter and a motion to order counsel to draft a brief or permit                                                 .

petitioner to proceed prose. On April 29, 2014, PCRA counsel filed a supplemental Finley letter.
                                                                                                                                                                                                                                              Circulated 08/27/2015 01:55 PM




On May 2, 2014, petitioner filed a motion for a Grazier hearing. OnJune 9, 2014, after a

                                     .w.i~~~vr hls, motion. t~ proceed pro se. On !June 9, -2014, this Court filed a
                                                            '      ,' .                            •   ' ' ..       '                                                                          : •   '~• • ; ' I




hearing, petitioner
                                                                                                                '                       '
Notice of Intent to Dismiss pursuantPa.R.Crini.P. 907.
                                                                                                                                                                                       .                           .    .   .   :     . ' .        . .

       On Jun~              26~ 20~4, thls'. tourt;~ceived                                                                                    peti~~ner,; re~ponse ~o ~~                                                            907 notice, in which he
asks for more time and for permission to re-plead his claim as to Lamar Garfield, as discussed

infra, under Commonwealth v. Medina, --- .A.3d ~~--, 2014 PA Super 108.



       The':~uperi~r Court of Pennsylvania presented the facts in this case: as follows:
        .                   .                                                                                 .·,).·\: ·~ :':. \ _:1{:.:._.:'(:: .~.~.·~ .. :~.:; .
                   , A group of about eight friends gathered together-on 9th and
            · · · Cantrell Streets in the city of Philadelphia around 11 o'clock on
                      the evening of May 6, ~004. About20 minutes later, co-defendant
                      Bullock, who used to live in that neighborhood.joined the cr6Mrd'. · · - .·.- ·
                    · Everyonein the group got along; they smokedblunts, drank and
                      socialized. ·                 . ·. :. · · · . ·:. . · · -·. · · ,,          '
                         .,App;~ximat~ly 20 minutes following Bullock's arrival, co-
                      def endant Hagwood appeared atthe .scene wearing· a .hoodie; no · ·
                      orie other than Bulioc~ seemed to pe~sonii.lly know him, Hagwood
              ••    ~~~j     on~.O(th.~, girla in th.~ grctup.fcir.h~r·phorie J!.utj'ibe{and then:
                   . inqwred    if anyonehad marijuana. When victim, 18:.year"'.old ·.                                                                                       the
                     Andrew RiveraIndicated hebad some manju~a, the two 'rileh'
                     w~k.e4.. about two houses away from the group. Less 1:hari. ~me .
                     minute. later; Rivera yelled for,help and ail eyewitnes!rsaw'i .· .
                     someone· hit him over the head with the handle of a .gun which
                    \ {"~       :i,\~ .• ::-~ .-:·.   • ....... ··,:      • ..· .• .. !   .'· ..          .             •   •   ',   •., •.   .:.·   .   •   •   :       •   • .   .       .           •   •••




                : . ~~~f4. .filYL~!. to. c~IJ~p~:~·. p~e :iy~~4iess :i~fie~ .~e
                                                                   1~
              .. eight shots fired at the victim; the bullets penetrated'the victim's
                                                                                                    ~e~d                                                                                                               tll~ri.
                    aim, flarik, chest, abdomen and groin, While                         shots were :being.                                                                        the
                   fired the entire group retreated to' one of'the neighoo.rh~4 girls'
                   homes fQt ,~¥~o/· Bullockwasthe only one from the group who
                   did notdo.so. · , . ·                                                                                                                             ·                 ·
                   · . , 1~.~~!PJ.~~r ~t?.·~optingi 1~ ~;rrµeld,·.a1:fo. ~b:t · . :: ·
                   defendant Bullock's cousin, was stopped by police for atraffic .
               . . v~o}atj~iJ}pllqc~;W,~.the.p~senger In.the ve~~e."Although _both·
                 'men usedaliases when stopped, the police quickly determined
                . q~#~lcf s r,eaj. narne and brought him-in for questioning in' relation '
                   to theRivera murder. Bullock was permitted to leave the scene of
                  the stop. Jt was during this questioning that Garfieldgave a·      ·
              · sfut~ment :iniplicatfug Hagwood and Bullock for the Rivera
                  murder. That s~tt:11?-ent,.which was introduced both at the ·.

                                                                                                                                                                                                                                                             2
                                                                                                                                                  Circulated 08/27/2015 01:55 PM




-   --.-=·····=···-,:--,·
                  ..c::'.    .• ,:c:
                      •.. -.C::.-       ~=-~-=-. -':=:.~-
                                 .. _:::-:
                                      •.           :": - ·=-=-=--~-
                                                          ~--=--:.::'::.   =---=·.. - -·~-·· .. ---·-   -~: ------
                                                                                                                -.. -.---~----· - --,- -·--· -- . -- ..
                                                                                                                                                          ... , ... -... ~
                                                                                                                                                                         ..... -rr:
                                                                                                                                                                                •.. -,~··-··· ..


                                                   preliminary hearing and trial, related a conversation Garfield has
                                                   with co-defendants two days after the shooting. Specifically,
                                                   Garfield relayed the following discourse among the men:
                                                           Hagwood: I didn't know what happened.
                                                           Bullock: That was the wrong guy, you got the wrong guy.
                                                           You didn't have to pop him [C]uz. It was only supposed to
                                                           be a "jamming" and that was the wrong person anyway.'
                                                           Statement of Lamar Garfield, 3/6/2005, at 1.
                                                     . Garfield, however, recanted·this statement at both the
                                                  preliminary hearing and at trial; he testified that he made up the
                                                  entire conversation he had with the co-defendants about the
                                                  shooting. N.T. Preliminary Hearing, 7/5/2006, at 62; N.T. Trial,
                                                  9/4/2008, at 81, 83. Essentially he testified that the police told him
                                                  the co-defendants had implicated him in the shooting, and because
                                                  he "was not going to take credit for something he did not do," he
                                                  "came up with a story and told the detectives that [Bullock and
                                                  Hagwood] did it." Id at 94. Garfield also testified that the cops
                                                 told him if he did not consent to have the statement videotaped,
                                                 they were going to charge him for the Rivera murder. Id at 91. By
                                                  contrast, at trial Garfield's arresting officers testified that they
                                                 never intimidated Garfield into giving. the incriminating statement
                                                 and   that, prior to him giving the incriminating statement regarding
                                                 Bullock and Hagwood, the officer never told him that Haywood
                                                ·and Bullock had "dimed" on him regarding the murder.'
                                                          Hagwood was arrested by police in connection with the
                                                 instant case on March 31, 2006. N ..T. Trial, -9/4/2006, at 223.
                                                 Police, however, remained unsuccessful in locating and
                                                 apprehending Bullock until April 19, 2006, when they went to
                                                 Garfield's home to serve him with a subpoena to testify against
                                                 Hagwood. There, the officers found Bullock; they held a shotgun
                                                 to his head when he opened the front door. He instantly froze, got
                                                 down- on the ground, and was arrested. Id at 262.                     ·

                               Commonwealth v. Bullock, 3174 EDA 2008 (Pa. Super. filed April 28, 201 O)(non-

         precedential decision).



                               In his July 5, 2011,pro se PCRA petition, petitioner raised the following issues:

                               .1. "Whether counsel was ineffective, [sic] for failing to advance appellant's sixth
                                             amendment right, [sic] 'to have compulsory process for obtaining witnesses in his

         I
             Footnotes omitted.

                                                                                                                                                                       ·3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Circulated 08/27/2015 01:55 PM




                                                                                                                                                                                                                     .                  .                                                                                                        .                                                                                                                                                                                                .·
                    favor' I [sicf;w~~th~r,.~pp~Ilanf~. due process/equal protection
                                                       '                     '       ,.          «l                     '                                                                          ·'                          ,                                                                                                                        '                       I   ,                  ,• • , ,, ~                ':            •         • ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of the law was violated,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,                         '

                                                               .   ~                 .                  ;;.                         ./             /              ~~;:;               \:..: ./,                                                  .                    .                                   .                               .                                .            .:               .          ·' .,                                ..
                    [ sic] fourteenth El.Q,'.\e,ndll}~~t?'1.                                                                                                                                                              , · .. , , : .                                              • · • · ... : ·                                                                      · · , .. ·, · · : . ,:                                                                               ·            ·
                                                                                                •        '                          •                   •'                                              '                                                        ',                    ': •       '                       •I '                ·,,'.'            •          ~        •:' • ." "':                                            '




         2 .. "Whether appeJ.l~t.                                                                                                                           ~~'~e~~{his,~pstiµitio~alr~glit,                                                                                                                                                                                                                       jsic] of due process, and
                    effective .couns~i,' wh~f~:                                                                                                                                           ~~;e}: fii i~~ ·~ ·~bje~~ ·~o· ~p~~;~~. highly prejudicial
                                           ,, •:
                                       ·: . ,:/':,:::·· .. ··,I,·•:': ,.:'-.:-.                 . , :,
                                                                                ".,;.:':_·> ,: · ·, .i:.; . .     .
                    'remarks', [~ic}JP~~ by tri.al judge. ~t sentencing, and'\vhetJier counsel                0 0   was
                       : \ ,•, ·, ·:/.·,.*:,~~l·:· >.,/.:~::~· . . . . '::;,) . /, .:' ., ~ .\:f .:-:. ::.~:l:'.1; ,I: ·:'':.,'.'·.;:: .    ,I           •
                ineffective. for.,. failing.
                                      .. . . w.·pq>p~fly   .           raise,.
                                                                                   [sic] ~µgate. . this            . .
                                                                                                                                issue' on direct
                                                                                                                                            . . appeal?"                                                                      0                                                                                           0
                                                                                               v-,                  ,! ,                                                          ·         ,I ::               ' ',',:            '                   .'-,:              ,•':        .:.             '           •           •       ,   :,     -.     1 '/:;,~·--                 ·~·~~:           i' . ',                                        ,                 I,                     '



         3.     "Wh~.the;· cpµp.s,~1 ·~~.,kJri~~tiv~~. [~i~] :rQr failing to pbject.before 'trial of [sic]
                                   •.            ·.· . ·••                           ~ .~:·....                         • · : .• •-:, ' -: ·.·.                               ·                ~::: .. :                  r, ,·,; . ·. •." ::·:,: .. : ·.:.:·                                                                                 · .. ,            '\.! ~                               .· .. .-: .,;,: ··(..'.:· ·:·· . ·.                                                                  .··
                app~il~uit° be4ig c4~1i~t~t~th .c.rifQinal conspiracy .to ·corifuut Tliird~·Degree
                     •             '       :                           'l01~                   ... :·,l·.':I'>~'.:                                     ' . .. · .
                                                                                                                                                                          0
                                                                                                                                                                                      =: ,·;                ;.,~!,            ';'.•,',..i'.'·                         .. ',.i ...'~.:;                                    ,,:_:.{:,·                   !:•,''                  '.·',.°           ,1,             ..... .rl !:•':I                                                    'I·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0:




                Murder/VJh~ther [sic]. trial judge abused her discretionfor iristructingjury on above,
                     . ··< . .:"{: . .                                                                                                        > ': ·                                      · · . ··i-;.·:· . . -:, .: · . ..... ···/· . :..:·.·':.· :                                                                                                                                                                                                                  .:· ..:.,                       l.: . .                                 ·
                and allowing jµry to t:yttip;l with a guilty verdict with' 'same', arid whether appellant' s                                                                                                                                                                                                                                                                                 0
                                                           •             •       .             •. •               . ~           .                                ' •                                             '                 •.       • '.                                            .                                     I       , .          .'.          •• ,       :     ::.'.       :      ;,.~,.'        • ,             ·:           -.        ,        '.       ,   f: ·'., ',·       I , ··:
                                                      • •                                       •• : -". -~ _,..                                       ••         ..   ··,;,:' , ·.; • '. •• :' ;' ,l :: : :~:: :·· : .' ~ ::·.:                                                                • •                   •                   • •                        • •                         '                                                                          •                                   •


               . due process right's [~ic].:w,er¢ yip}atecJ( [sic] equalprotectionof the law?"
                              '•               . ..                          · . : ·.... ~ .. '';,: •. .                                                                                   _;_.                  .                 ·.·- . . : . ,~·' .:t_{~· '::·:                                                                                   :; . _ . . . :· ..' · ~ :·.                                       . . . . : ' -, ~                                                               !             .·i.
        In his August 5 2013 pro siPCRA peti#oh and.objection to' counsel's Finley letter .
                                                                                 1

                                           ' .                                                  '.                                                 . ·.                                                          t-.···                              · . ,: ··;~·-· .. -·.. -: · . .-. : __;: . .                                                                                                       _.1.·                ·.                 · .. .;~~                                .•.                                     .

petitioner raised the follow4ig .1ss1,1~.s:.                                                                                                                                                                         · .... , . . , .'.'. . . . · . · ·: , ·;
                                                                                          ,,    j                       •       )       :'                   '                •                                                                        •         i                    . :        . ,· ... ~                                   "i . ... : : .';, ~-.~·. :· \. '                                              ';°


        1. Presentation rif.I~eti~ti~e.t~llll~·.R.qssitt!r;s persoli~ iss~es:wohld ~ve ~uited in a.
                          · .·    ·. '• .···.'/' . . _'.'.: ~:> '. :.:.·. · :·.                                                                                                                                                                               Circulated 08/27/2015 01:55 PM




-   --·.   ·--    .,,     --:':-"-~-   .. --.-· .. ·-----   :·.----~~-~·-.,. .,t:-:=._-::'.!_"'•••:"":''=.:-:_.-::--:
                                                                                                               ••• ;':":
                                                                                                                      •. ::7.
                                                                                                                         .. ,_:-;-:_.:;-'.":",:-::·~.-:::-~   • :   - ···--    .•

                 In his Aprill, 2014,pro se PCRA petitionand objection to counsel's Finley letter,

      petitioner raised the following issue:

                 I. "Whether defendant's, 'due process right's', [sic] and equal protection-of the law,

                        fourteenth amendment/ [sic] sixth amendment right of a fair trial was [sic) violated,

                        for failure to request 'mere presence charge' [sic] was the result of counsel's

                        i~effec_tiveness/ [sic] defendant's right to be present on a public street?"

                 In his fourth and final pro se PCAA petition filed April IO, 2014, petitioner raised the

     following issues:

                 1. "Whether the imposition of sentence on a constituent offense is impermissible, where .

                        the offender has previously been sentenced upon the greater offense."

                 2. "Whether appellant, [sic] convictedof (third-degree murder) [sic] while in the course

                    - of a robbery, cannot be separately convicted and sentenced for the same armed

                        robbery?"

                 3. · "Whether this court should reverse the 'prior' [s.ic] judgment of the lower court,

                        because the same arined robbery that was the basis for appellant's conviction of

                        (third-degree murder), [sic] cannot be an act of intentional killing, which does not

                        support guilt under (third-degreemurder) [sic}?"

                 4. "Whether appellant was sentenced 'illegally', [sic] upon the felony murder and

                        robbery.jsicjtcriminal conspiracy to commit robbery, is a question of the legality of a

                        sentence that can .'never' [sic] be waive[d]?"

                 5. · "Whether sentences imposed at_[sic] sing[le] trial, [sicJ double jeopardy prevents the

                        court from exceeding its legislative authorization by imposing multiple punishments

                        for the same offense?"


                                                                                                                                                                                               5
                                                                                                                                                                                                               Circulated 08/27/2015 01:55 PM




        ...       To. warrant
                         ·..
                              relief
                               . .   .based
                                       .                                                                     ..       . . . assis~~ . ·of counsel, a defendant must
                                                                                                 on a .clalm of ineffective
 show that such ineffectiveness "in the circumstances ofth~                                                                                                               particular case; so oodermined·th~
 truth·d~~~nnin4J.g P!9f:~SS:!Mt ~o reliable adjpdication of'guilt or'irui!'.iceilce could have taken

 place:'.' pommcmwea#h.,.v~ Jones, 9,.12 A,+d}6.~f278 (P~. 206~); 42 Pa.9.s:·§ 9543{a)(2)(ii).
                                                                   .                        ..                                              .                 .

 Counsel is presumed
               -
                     to. be effective,
                                . . ~.
                                     '
                                       Gomm..onwealth
                                              '     .
                                                      v. Bennett,
                                                            .
                                                                  S7-A3d 1185, '1195-96 (Pa.
                                                                                                                  .       .                                                                            .

 2012)Ccitation omitted), Topy,er~P.r;n~.th.e presumption, th~ petitlonerhas to :s~trsty,.~e
                                              .                                    .                                  .       .                                           .        .       .       .             .·
 performance
    .   :· :
             and prejudice, test
              ' ' .          .·
                                 selfoi:tb, in·S.trfckland
                                                  . .     .
                                                            v; . Washington;
                                                                    .  ..
                                                                             466.
                                                                               .
                                                                                  us. 668 6984). The
 Supreme Court of Pennsylvania has applied the Strickland test                                                                                                                    by Iooking to three· ~1tnients,
                                 f                                                                       •                                                                             •       •



 whether:
    .~ . . .(I) the
                 .  .
                      underlying. claim ~~ arguable merit;. (2) _nc>'re~sonable basis exist~d for .

counsel's actions or failure to act; ~$1 (3)the petitionerhas shoWn'tbat.·h~··s~eied prejudice as a.

result of counsel's la,pse, i. e., that there is a reasonable' probability that' the"res'~t 'bft:he

proceeding would have b,een..~f.fer,ent fJenne(t,'5.7 A:3datl19:S-96 (c,iting Commo~wealth'v.

Pierce; 527 A.2d 973; 975. (Pa. 1987))..If a claim fails under any necessary elementof the

Strickland.            1~~t;
                       .
                       ·:.
                             ,tAe. court ~~y
                                          .
                                         '·
                                             pr9c~~.d
                                               . . .
                                                      to ~hat.e. iement iµst.,
                                                              ,        .. .
                                                                              13ennetf;' 51 A.3d at. i ·iSiS-96 .'                                                    :




              . In lµs.·· first
                          .. allegation
                                ... ,.·:.
                                          pf. ytror~
                                              . .
                                                     petitioner
                                                   ··,  .     .
                                                                argues that trial:
                                                                              .
                                                                                   counsel'was' ineffective for                                                               •




failing 10 have fO~p~s9cy
                     . .                                                               PE·~~~~- f.o~ obtaining .wi~~ses-. 'i.n his.favor, PCRAc~wfael                                                                 interprets
                                                                                                                                                                                                                        .

this claim as alleging trial counsel was ineffective.for                                                                                        failing. .to pioj)~ly 'investigate·:
                                                                                                                                                                                 .
                                                                                                                                                                                     hlid present

three witnes~~ .~t. trial, f etitioner claims that ¢I~ individuals; Michael Del.ericd, ~lfulantha
Teal, andRosemarie Kelty. would testify that after the shooting petitiop.et'raii iri ~··different
              '   •'         '                ,'         I'       ·:-.••'•   '•,        '            •                                                '           •                                        •




direction than the shooter.                                                                                                       . . :· : : ·.....       .

              Jo Pf~vail on a, claim that trial counsel was ineffective for failing to present awitness, a

defendant rnµ.~t demonstrate that; (I) the witness existed; {2) counsel' was· either aware of or

should have been aware of the witness's existence; (3) the witness waswilling and able to


                                                                                                                                                                                                                              6
·   .                                                                                                                                                                         Circulated 08/27/2015 01:55 PM




        -··-·······
                         .
                      .. ·-··    · -·   ,
                                            . . .
                                               .,_   ......         .
                                                              -·-·-····
                                                                          .
                                                                              ....   . : .. :       ·· ··   ~-~·-··-·· ···---·-··-   -· -·    ~    .   :             - -.. --:.-:---·--:
                                                                                                                                                               ----'-.                                   .

        . cooperate onbehalf of the defendant; and (4) the proposed testimony was necessary to avoid

          prejudice to the defendant Commonwealth v. Bryant, 855 A.2d ?26, 746.(Pa. 2004)(citing

          Commonwealth v. Begley, 566 Pa 239, 780 A.2d 605, 630 (2001)).

                                Here, even assuming the petitioner's proposed witnesses existed and were willing to

         testify on behalf of the petitioner, their testimony would not have changed the outcome ofth~
                                .                                  .
         trial and petitioner suffered no prejudice from their absence: John A vallone, Gabriella Bloise,

         and Amanda DiDomenicis testified. that that everyone ran into Amanda's house after the
                                                                                                .                                                          .
         shooting except for the petitioner. None of the eyewitnesses testified to seeing petitioner leave

         the scene of the murder. N.T. 9/3/2008 at 102"103, 140-141, 157"159. Having the petitioner's

    · proffered witnesses testify that the petitioner ran in a different direction than the shooter would
                  .                                                         .
      not have changed the outcome of the trial. This Court recognizes that petitioner was convicted

    . primarily on the statemerit_~_!1~ig                                                       Q?.!f.l~!P 'f~~~-~~~~!~.~~e~ p~tjpner~                                   paiti~ip~!;i.Q~ . i?,.gie

        e_l~j.!}g_ofJJ:i~.rnJJ.l?.~cy. Even if witnesses testified that petitioner ran a certain way after the

        murder, this would not affect the fact that the jury chose to believe Garfield's account that the

        petitionerplanned the robbery that resulted in the murder. This Court notes that inhis April 1,

        2014 petition, petitioner admits that he agreed to commit a robbery. PCRA petition April 1, 2014 ·

        at 37. This Court agrees with :PCRA counsel's assessmentthat                                                                         this issue is meritless.

                                Next, petitioner argues that counsel was ineffective for failing to object to prejudicial

        remark~ made by the trial judge at sentencing. Petitioner also asserts that appellate counsel was

        ineffective for failing to raise this issue on appeal. Under 42 Pa.C.S. § 9543(a)(3), petitioner

        must prove by a preponderance of the evidence that the issue has not been previously litigated .or

        waived.

                                The Superior Court of Pennsylvania addressed this issued as follows:



                                                                                                                                                                                                     T
                                                                                                                                                                                                                                                                                                Circulated 08/27/2015 01:55 PM




                                        . B1,1µ9-cf .n~~1 ~~P.l~& fl:lat his ,statutory ttitxlmum #ntence 'of' .
                             40.:so yearsj] imprisonment is manifestly unreasonable because the
                           . triaj judge '?C?~W~ed,faots :n9t in evi~ce an~t .



                                      . It is true,' ili~t.                                                 wh~n a
                                                                       court sentences a d~fe~dant outside the
                             ~~~l.~e~,. ;~+~1:l:St~fMe its i;eaj;.~mi,.on the re.~r.d:_ 421-~d:d:$·.A:J ·
                          . 9121(o);'Cqn,monwe~lth \,. Byrd, 657 A,~d 961 '(Pa, Super, 1995).
                             In addition, the:
                              ( ,· · , -~ •     . ·-:-·,:   '. ·:     ··.   . ~-~: l ::.t
                                                                                                court
                                                              must· demonstrate tha{H uriderstillids"tli.d'- · ; · '·
                                                                                                       r    ·'•I · :,;,: · · ~ ,. ··-··   1·!     ~    ';   :·   • ·~ '··       •   ' : ·•   • •     •      •     •        .         ••·        '         • ·-:   '           •   •


                          ' applic~ble"gufdelmes ranges, ·y~i explain why it chose to d~yi,ate
                            from, them.
                        ..... t ... •     .·
                                                  Id. ('citatfoidmitted).:
                                                    1;·,1   ,;, !.··,· .• •: '·' · . "' ·' \,
                                                                    ::·· .·.~ .', ·••   '•
                                                                                              ·. ,i" :··;,,·.: ·~:h:/,:: ;.:- , .... •\1·://I):C
                                                                                                     ... ::,.~,\,•,,   ; ,.   v, .'                                         f        ', , , ' •          , •:'    0
                                                                                                                                                                                                                      .'        .'                  •••       •       •   •
                                                                                                                                                                                                                                                                                      'j"'.·


                        !·     ' .. :   Iii (:om~nwealth'.v:,Jfal4~ 929 A.2d 957 ~a. ~Q.07),. our .
                            ~~~fW,~··.G9~ qis~}!~.st4 ;\Y~~t ,Qut.                                                tµn;~iiorl "i}(w.iieii': . '. · ( ·                               C~ui'r~
                            reviewing a trial court's sentence. Specifically, it stated thatthe
                    . ·'?.~At.raj ·f9~~(fi.~.ti~~#Y~. app.~llate !ev{ew.:1~ _'wheth~t·.~:ierlt~nce ·
                  . : . outside the Guidelines' i$ '.'w;rreasonabl~,'.1 42 ~a:C.S.A. § 978'l(c);
                             and PJ,at in makwg tlui~'unr~oIJ.ab1eness'~iliqiihy vJe are.to·,,.,,.:
                   ·. ~bnsider: fotiJ:° thirigs:   ' . ' ' : ' . . . . ' ' . ' ' : ,._ :•, . '
                   ..              ...(1)              1~e~awr,~.~-4. . ~tt.c?.~~~ce ~ftli~'.~ffe~e
                                                                                       and the history
                . . . and character of the defendant;                   " . . . . .             .
                     ... , . (2) I.~~ ow.·~i,;tuni,fy, o..t:.!4.~. senten9µig"co~ to 'observe-the . ' .
                        defendant including, any presentence investigation;                   .
                              0). The.fj_µ@rig$-,µp,Qn.,.which.the_ se~t~1fo¢.wis .based; and
                             . (4) Tiie Gu1deliiies.prom.ulg~t~d hf the Commission .
                          . ' Wq(l~. at.Q~~, -,cttfoiArr.a.;Q-,S.:A.}§ . 978:l(c):':··· ,(IC),
                   . .',v}~tjpi iO?,J>.~t ~~~~tjfs, '..L~~1.q;t~~1:w\~~y.Jr'op:f ~~bck'.s l~Iy ;:                                                                                                                                                                                              ', .. : .
                 . . : fyicfr¢ove'r;"as, the Qonunonwe~th ·~rrectly no~s;):ullq_cks, '
                  ·. s:~~teµqe.~~~~~Je.~t J9.                                                                                  .-~~-.4¢~4lf,~~ap'op.;'.~~#.~eiti~h.f~e~ausf: ,., . · -: · · ·
                     of the possession of a firearm m the commission.of the offenses.
                     pi1~,~~.P.!8.frS f~·X~.~P.ns.fodrs.~entence.On.thci record'af·· .                                                                                                                                                                                                           -, :;
                     fo lows; ·.                          ·
                                                    .                   .
                               •    r    ·.·:         ·.- .•••              ;.               :·:).         ·:··i .·.::· . :/.~·.'..:·,;:. ]'.!·)·,:;:                               !.·; ... r,;.   ·: ...       ·.·~·;:,:·~·              ..       ·.,1::·.::.
                                    It's clear to meMr, Hagwood didn't have the ~apac,itr
                               ·. toJ>l~1•\t!¥:~ w.m-qrr.,JJ.qty.q~ ~·':~d,y9u'Wdp~an it?::
                                    Arid there                                    is          absolutely no question that y(,)u were found
                                . ~o/..:~f~s,?~~~- ~4:,1~9.!:_g#iy ?,f'.~e;: pJ.1or:crim6s;
                               . qiifl ·~ permitted to ~ri.siqe(everytW,n~ th~t I have
                                  leamed ,aq9,ut ye;,µ, oyer, .th~ ·_9c,w:~e .ofJhe past .year; and
                              . yol,i'did'_partid.pate in the mw:der in South Philly in the .
                                   same way that you participated in this murder. You set
                                   people up and you walk away. Tiw. consequences aren't
                                   yours                     ~~us~.
                                                 you s~J people up; ·:and ;you have a lo11g ' . :
2
    Fooniote 9mitted.
                                                                                                                                                                                                                                                                                                               8
                                                                                                                                                                                         Circulated 08/27/2015 01:55 PM




               ·-··   ~·   •.••.•   ·- -   ·-••:t   .•.   •·•·•   .__   7,,,.: .• ··- _.:_   :. _,   .. ··--····· - ....•.•   :.••. _.: · :. ·-··-···-'·:   ·-··-~··       -!'"   ·-·.              .   "':':':':.   ..   . ..   .   .


                                                                           history, not of convictions, but of getting arrested for
                                                                           setting people up, and that's why you are standing in
                                                                           front of me today because you are smart, and I have a
                                                                           hard time processing you.
                                                                                                                               **~
                                                                          You're very smart, and you are a setup man, and that's
                                                                          what you did to Andrew Rivera. Your coconspirator
                                                                          chose the wrong victim, but you definitely intended for
                                                                        . a robbery to go down that day, and you are definitely
                                                                          responsible for the consequences of what occurred that
                                                                          day.
                                                                                                                      * * *'
                                                                          The guidelines in this case would call for 90 months to
                                                                          the statutory limit. I find the statutory limit to be
                                                                          exceedingly appropriate because you set in place
                                                                          something that you could not control, but you definitely
                                                                          set it in place.
                                                                                                                     ***
                                                                          Mr. Bullock, Ifeel this is appropriate because of the
                                                                          reign of terror that you have wreaked in our
     ,.
·'        ..                                                              community. N.T. Sentencing, 10/27/2008, at 34-36
                                                                          (emphasis added). ·'. .                                                                      .
                                                                     In sum the court's sentence was based upon five
                                                             "aggravating" factors (1) inconsistent and windfall verdict of third-
                                                             degree murder for Bullock; (2) exploitation of'his cousin and
                                                            luring him.to commit the actual crime; ·(3) his P~S severely
                                                            underestimated Bullock's criminal history; (4)'Bullock used his
                                                            intelligence to escape blame from the crimes and he was the
                                                            mastermind.behind the· crimes; (5) Bullock's actions ended the
                                                            victim's life as well as any real life for-Hagwood WP,O will serve
                                                            the rest of his life in prison for the instant crimes.
                                                                     Based on the above, we believe that the sentence is fair and
                                                           just in light of the seriousness of the offenses, Bullock's Character,
                                                          · and his presentence history, The trial court demonstrated that it
                                                            was aware
                                                                   .    of the guideline .ranges, and provided considered and
                                                            thoughtful reasons for deviating from those ranges in handing
                                                            down Bullock's sentence. Accordingly, we find no abuse of
                                                            discretion. Walls, supra.

                                       Commonwealth v. Bullock, 3174 EDA 2008 (Pa. Super. filed April 28, 2010)(non~

                 precedential decision).

                                      This issue has been previously litigated; thus, this Court agrees with PCRA counsel's

                 assessment that this issue is not properly presented.

                                                                                                                                                                                                            9
                                                                                                                                                                                                                                                                                                                                                                                               Circulated 08/27/2015 01:55 PM




                                                                                                                                                                                                                         '
              Petitioner claims.
                              .
                                 that                                                                   trial
                                                                                                           . '.
                                                                                                                counselwas.ineffective-
                                                                                                                      .      .
                                                                                                                                       for. failing to. object to the appellant
                                                                        '                       '              • .' ':                      . '              •                                     '         •   I•.•           .r ·,              '         .           ': :,           .         ,:         • ':                : ',.          : ·,.             .          .       •                               '             •


· being charged with Conspiracy. to Commit Third-Degree Murder, for failing to object to the trial
                                                                                                                                                                                                                 •             ... · ..            :,·              ' . ~ .. . ·,                           . ,·.          .
                                                                                                                                                                                                                                                                                                                         .: .••. ', • . • '. '· -«: '.·                                                                             •


 judge instructing the
                    .
                       jury on Conspiracy to Commit Third-Degree. Murder, and for allowing the
                                             .              .         .                                                                                                                                                                                                   :
                                                      ..                    .    .                                  .                   ·,:·,;·,.·.·               ..
                                                                                                                                                                  ,..
                                                                                                                                                                                      :..:   '"
                                                                                                                                                                                               ·.-::
                                                                                                                                                                                                       'I                           • • , •            :.,         . '"..., :.'              •·.
                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                            :·,          ;'··.·           :-·:      .. .'::            , •
                                                                                                                                                                                                                                                                                                                                                                         .
jury to return a verdictof guilty as.t9 Q~p.spi.r~1;yto Commit-Third-Degree Murder .
                                                                                .• ::·.·),=·:·.: ·.~· . :. ,.--:;:!:;·.·< ·.:::::.:,;. :. , .. · . .:.:·.:. ·. ~.;:'.,_:,;-( . ;:.:~~:';:.':'.\.-: ·                                                                     :::.:i--t:i'·: . / .. ·. '?:· . . \:.'.              ._:..'.·;.,i~~·-.:·.                        :·;:. . ·. ·                                     .
 confirmed that Conspiracy                                                                to Commit Third-Degree Murder
                                                                                                                     . is a cognizable
                                                                                                                             .
                                                                                                                                       offense. Therefore,
                                                                                                                                                  .
                                           .                                                                                                                                                                             .          .

trial counsel was not i~effe~!iY~                                                                                       fpr .f~!4i,g to obje~l to this offense.                                                                                                                                                                  · · · · '. . : ,
                '..                .                                   .:                           .             · .. ·                    . ·;·\~i} ; ·: · .: . :. !'=°".;~}/; .:-'-: ': \ . . •                                                                                                                                                                                                            .
                                 (1)     Pnor           Inconsistent                             Statement
                             , :,;: ... · ,•::, ...·:·;t ..y::····1·~ . . ·\:·,,:·s,/•?., . :,'.•.-··~·l·t·.•\•·
                                                                                                                          . o  f.Declarant
                                                                                                                 ., ... : -.-1,.f,.··,:\.~ ,.. ·:, ··;:.·.·
                                                                                                                                                              ..·.:··:·Wrtness:-A
                                                                                                                                                                        .· :.::·,. ·.
                                                                                                                                                                                      pnor
                                                                                                                                                                                       · :

                          stateni~~~ ·.~r:~:. 9-¢f;l¥.~h~'.?Jt~ll~'.~f}.s .·~~.~s~~~ntyVith. th~ :. . · _:,
                          decl~ant':'~m~~-~~.~~O;t:l.Y:-~9i-i·bi·'·;.: ; · . ., ·i,.fr;v:;\·: . · .· :,· ,;',:'•.
                               (A,}_w~ ~Y.~#;@4#! ·9·~-~"·,m.;·d~i!1'j~tJoJ4r.
                          trial h'"'.'•.· ., . .,._,:;.,,tli"'·''''·S'.               . ·.:'"ti·.f,.,Y:. ~f. perj_ij!j at'. a• .
                                                                        •'·"" -. , 'd p~~.
                                                                                     1

                               ; e~g;. o~.9 . . 1n~?:P.9.e~. µ,i.g; pr·m:~.,;el?H~f.,.9.,;i;.,:r·1.1.·:,. ·:· .. ·, · ·
                               (Bffs··-·wntin''si ''e        1'              '         •1.\ ~     '..                     •       ' .,                                               ,                                                 '
                                                                                                                                                                                                                                                                                                                                                         . :. , · · . : .:·:.
                                                .•,            •                 ,I,',,-·•.,                                  !',,          ,/:"       ,•    i•'•:r-                :·>•.               ,d;::,;. ~;•:• :.::'~::.',1:··~··:                                      .: .: -.     :•,,!":\.,: .:·.: ... ~·');:                                    ,:                                                   •        •
             Prior inco~s,i.~te?t                                               syit~~p.~s:*1¥,f?t ~-W.~~~~:~a,~tui. ~viµl~P.Je f,t,c;i:ossrex~tic;m                                                                                                                                                                                                                                                                     ·
         .            . .. · . ; ;,: ;.'.:· . .: ;·,.,'/ . :.;/:,;.:.:·~;;_, ·;·. ,·;:· . . :{, : ... : .i'\-., ;, :                                                                                                                                                                                                      '·.';>('',                              .::.+,·,:,,. •.·
are properly mtroduced ~- ~ubsJaµµye ew4AAce, "'.·.· . ::- ·i,::·i,. ' .::·:\ . .:.~. ·, . .                                                                                               ·. . : ·.: . ·. :                                                                                              .
1992); Commonwealth''.v. .                                              'Bra.ti)',
                                                                             ..
                                                                                   '50? . ·A.,.~d 66 Cf~
                                                                                          ·,·        . ..
                                                                                                          1_~8.?). . ..                                                                                                                                                                  Circulated 08/27/2015 01:55 PM




                                                                                                                                                                                 .......   - .: ... ~-=-----7~·
•   ',••-•••••    ,.:-"~,-.:-:.-' ~~••,-.
                                       • __   ._.__~-~
                                                     .. ·-cc   ,.,-~':777~~:-':":"':'.#•:::.,•_.;:~      0,.',A,,~••:.:   .. •:._•:.,   ,   ,.,o:,,   •• •• ·~



                  evidence and properly introduced at trial. This Court agrees with PCRA counsel's assessment

                  that trial counsel was not ineffective for failing to object to the statement.

                            Petitioner argues that the Commonwealth failed to produce any 911 calls made on May 6,

                  2004 and any and all-police investigation documents. Under Brady v.. Maryland, 373 U.S. 83, 83

                  S. Ct. 1194,     10 L. Ed. 2d 215 (1963), the prosecution's                         failure to divulge exculpatory evidence is

                 a violation of a defendant's Fourteenth Amendment.due process rights. "[T]o establish a Brady

                 violation, a defendant is required to demonstrate that exculpatory or impeaching evidence,

                 favorable -to the defense, was suppressed by the prosecution, to the prejudice of the defendant."

                 Commonwealth v. Ly, 980 A:2d ~I, 75 (Pa. 2009)(citing Commonwealth v. Gibson, 951 A.2cJ

                 111 o, 1126 (Pa. 2008)).

                           The burden of proof is on the petitioner to demonstrate that the Commonwealth withheld

                 or suppressed evidence. Ly, 980 A.2d a! 75(cittng Commonwealth v. Porter, 728 A.2d 890, 898

                 (Pa. 1999)). In interpreting the federal precedent, the Pennsylvania Supreme Court has explained

                 that, in order to establish a Brady violation, a petitioner must show that: (1) evidence was

                 suppressed by the state, either willfully or inadvertently; (2) the evidence was favorable to the

                 petitioner, either because it was exculpatory or because it could have been used for

                 impeachment; and (3) the evidence was material, in that its omission resulted in prejudice to the

                 petitioner. Commonwealth v. Willis, 46 A.3d 648, 656 (Pa. 2012)(citing Commonwealth v.

                 Lambert, 884 A.2d 848, 854 (Pa. 2005); Commonwealth v. Collins, 888 A.2d 564, 577-18 (Pa.

                 2005)).

                           Unless a criminal defendant can show bad faith on the part the police, failure to preserve

                 potentially useful evidence does not constitute a denial of due process of law." Arizona v.

                 Youngblood, 488 U.S. 51, 59, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988). An allegation that


                                                                                                                                                                                '11
                                                                                                                                                                                                                                                                                                                                                         Circulated 08/27/2015 01:55 PM




     destroyed evidence w~· exculpatory must be. supported by morethan a "mere assertion." ·

     Commonwealth v. Snyder,
                         .
                             963 A.2d
                                  . 396,. 4Qp..:(Pa.-2009). . . .: · , , .                                                                                        ,,       '
                                                                                                                                                                                                                                                                                                                                          .>.   . · ·.


                      PC~ counsel explainsthat althugQ: 9 U. calls. are recorded, .and thus, the evide~te

    petitio~er requests pr~b.fl.ply e;(ste~. at ~~e. time, it .i~ impossible to show that-a: 911 call would ·

    have . been
            .
                e~culp,atol,1'
               . .   .. ' . .
                               ~r. .~~t A_9t ~V.~P.g,t.Q.e
                                                 ...        . preJ1:1 value. to petjtjon~r:~w.ce
                                  -··:·. . . ...
                                 \:              . .
                                               ,·;
                                                     .~t th~ tup,e cf the
                                                                       '
                                                                          caJ(tbi3:
                                                                              .·· ..
                                                                                     petitioner.
                                                                                      ·.   .   .                    ,''                                                                                                                         '                             '
                                                                                                                                                                                                                                                                                                                                                    was viewed as· .
    merely belng presen,t, ~t the. s,qen~ of tQ.e.·,c~e:_PGM.
                      ... ;: •t                                   .                                ", \:, .· ··. ·..                                        '·_:··.            ·..                         ..        .        . .           .                         '
                                                                                                                                                                                                                                                                                  CQ\1µ~~1:
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                            also: asserts that there i~ no reason .                              ..   .



    to. beliexe,
         .
                 ~!
                 ..·· ...
                          if the G,"P~ ';",a.5:. 1~,~~-
                                                   .
                                                        ~e,,strpy~g.i~·
                                                          .     .  .
                                                                       :Was.. done
                                                                                .
                                                                                   _iµ. bad· faith, Instead; ifit existed and . ·
                                                                                          ,, .   .

    was destroyed irwas almost ~nlytb.e
                  ~             ~~           ' ,•                     •'       :                     '         '    '                  '   •'     I •       ; •    t   •' '          •        •                 • ' f •   '
                                                                                                                                                                                                                               resulrof'normalprocedure, This Court agrees with" .:
                                                                                                                                                                                                                                    •   o           ..   o                •       1                                           '   '        '    o                        o   o

                                                    .                                                                                                                                                                     .
    PCRA counsei's assessment. There clearly was no bad faith on the part of'the Commonwealth in

    failingto, preserv« f! 91 L9W,~· 'A-tso, .t\l~~e: j,s ~ reasonjo bel.i~v~ ~a:t the CB:11 was: exculpatory.
         • • •              •        .• :           • '       '            •   ~               ?                        •          •              ',                   • :·.              • :     ,•            •                                                                                                •   ••
                                                                                   '                                                                    .
                 . In .P~ti~?~er's firs! pro_ s~ -Pe.t:itj~p. ~~ re.q~~stt?Cl. the fpllpw.hig _it~nis: ·.. ,

                 . ~). tP . ? ~ J calls ~~t~-~r~,P:~;7~~~t# :t9· P9Ji~,8~-~~~t9~ Ol)jM~Y:.6, 2004,                                                                                                                                                                                                                                                       .
                 2) Any and all policeiiivestigation                                                                                                                                                                                    documents of above ~:                                                                         .
                 3). ·                       Apy_ ~q. ~~ l'Pli.~~ . ,im9m\~tjo11.Rf '~p,tj9('                                                                                                                                                                                 ~µsp_t#~ that.were pursued.
                 4) All iiiforrnatio» of d~sctj ption of shooter. . . .                                                                                                                                                                                                                           . · . · .
                 5). p;i!~alp~~p3W~.,7:~~;~~;J?~~~stp~~9.9~~r.(~.c~;~~n?,C~);_.,. ·. ,:. ' :·    . ·: ·., ·. ,                                                                                                                                                                                                                                                                                 .
                 6) · Police survey' s of wr~esses who ~ave infoi;:t:nati<>n ~onym~usly put declined to .give
                                             a· staten1,~n,.;
                                                       . . .
                                                              ~.  '        .                                   :                       ', .
                                                                                                                                                        ~~r.~
                                                                                                                                                         ,. . .
                                                                                                                                                                pr~s~n;_
                                                                                                                                                                 ~ . ... ·. .
                                                                                                                                                                              on .C.anµ-~11 . .Str,~~t¥,~y§,
                                                                                                                                                                               '.    ,.   '•'  .     . .. .
                                                                                                                                                                                                             .2. Q04.-:-
                                                                                                                                                                                                                  .                                                                       .        .
                                                                                                                                                                                                                                                                                                                                                . · ·                ·   · ·              '

                 Pp~
                  . .
                      counsel rtp,ain~
                                   . .
                                       th1=1t~e ??~es
                                                 .        .                                                                    '
                                                                                                                                                                                                                                                                  p~titig~e~.' s request for dis~?very as ·a' ,rileritle$s
                                                                                                                                                                                                                                                                              .             .       .  .'           .


· allegation o'r a Brady _viol11tj_o.n. Petitioner does not ~~
                       I,                ,                ':.                      . ·,    •       ' ' •           ·• •                         ~ ':    '              •                  •       •    '                            .                        ,,   '
                                                                                                                                                                                                                                                                                              his·r~qu¢~t as an· allegation that the ..                      •   •




Commonwealth
     .      .
              w,itphel4
              . ~   .   .
                          exculpatory
                            . ' ' . . . ·. .
                                             ~vidt:.nce;·ID,J~,.thus. ~s Court will n6t~dtess
                                                                                        .    . .
                                                                                                 the                                                                                                                                                                                                                                                                     ~quest
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                ·
as such.3

                 Petitioner
                 . ·.·
                             argues thatpresentation
                          . . .              . .
                                                     of Detective
                                                            . . ' Kenneth Rossiter's personal issues.would
                                                                                                         ,,,            ....                                '••




have resulted in a diffe~eµtpftc~me. PCRA counsel interprets petitioner's claim that PC~·

counsel was iµeffecti:ve for fail~g to allege an after-discovered evidence claim. ·
3
    It is also cle~ to this Court that if any of these item existed they would have been provided to trial counsel,

                                                                                                                                                                                                                                                                                                                                                                                          12
                                                                                                                      Circulated 08/27/2015 01:55 PM




~ -"·--~~·...-    -'-.-   ·-   -··-   ··-······ -:;'~~.~--::~····"       . ~·   ~~~   ..   '   ··-··.   "··-·
                                                                                                                --.-  -
                                                                                                                --- . .   ,_,   .-   ---.~
                                                                                                                                         .... -:---~::---___.-

                      To prevail on an after-discovered evidence claim, a petitioner must establish that: (1) the

              evidence could not have been obtained prior to the conclusion of trial by the exercise of

              reasonable diligence; (2) the evidence is not merely corroborative or cumulative; (3) it will not

              be used solely to impeach the credibility of a witness; and (4) it would likely result in a different

              verdict if a new trial were granted. Commonwealth v. Pagan, 950 A:2d 270, 292 (Pa. 2008).

          The test is conjunctive; the appellant must show by a preponderance of the evidence that each of

          these factors has been met in order for a new trial to be warranted. ·Commonwealth v. Padtllas,

          997 A.2d 356~ 363 (Pa. Super. 2010).

                     In Commonwealth v. Foreman, 55 A.3d 5321 537 (Pa. Super. 2012), the Superior Court

          a:ffinned the PCRA court's denial of appellant's PCRA petition alleging that the fact that

          criminal charges were filed against the detective that testified at appellant's suppression hearing

          was after-discovered evidence. The court found that the detective's Theft by Unlawful Taking,

          ~alse Swearing in Official Matters, Unsworn Falsification to Authorities, Obstructing

         . Administration of Law or Other Governmental Function, and Official Oppression charges would

          .be used solely to impeach the detective's credibility. Id Further the court found that there was no

          nexus between the appellant's case and the detective's alleged misconduct that occurred two

          years after appellant's conviction Id. at 537-38 (citing Commonwealth v. Soto, 983 A.2d 212

          (Pa. Super. 2009)).

                     Here, this claim fails both the third and fourth prong of the after-discovered· evidence test.

          At the outset, this Court notes that neither petitioner nor PCRA counsel provided this Court with
                                                                     .                                                           .

          any evidence of .any misconduct
                                 .        by Detective Rossiter other than references to a newspaper

          article which was not provided as an' exhibit." However, assuming that there                            is evidence that

          4
           Commonwealth v. Castro, 19 EAP 2013 (Pa. decided June 16, 2014)(holding that a newspaper article alone cannot
          establish an after-discovered evidence claim),                 ·

                                                                                                                                              13
                                                                                                                                                                                                                                                                                                                                                                                                                                      Circulated 08/27/2015 01:55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ., . PM




 Detective Rossiter engaged in. overtime abuse, this 'claim does ~ot,merit relief The evidence
                                            •                                :                                                                                            '           •                   '             '         I            ·o                              j       •                                  '                                     '                     •




 would solely be used-to. ~peach Detective )los~itefs .cr~~iJity, Petitioner specifically states

 that the. only use . for. this
                             .
                                 evidence
                                ' . . .   would -.be   impeachment: ftJ.rthe.i;~ . -, 11f,tjµoner. provides nonexus
                                                  . .. .                                                          ~.                                                                                                                                                                                                                                                         .



 between
      . . .Detective
            .
                     Rossiter's
                      . ... . . ... . overtime
                                        .  .
                                               abuse and
                                                     . ..
                                                          how
                                                           . .
                                                               it wouldaffect
                                                                    ·:. ~ . . .
                                                                                this case. 'This
                                                                                             :
                                                                                                 Court                                ,.                                              ·..                                                                : :




 agrees with the aesessment       P~RA counsel th~ this .c~ai;m,.is. meritless. .· .
                     . . of .
                              the
                              .     ..       .                                                                               '.                                                                                                       '                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                          · -, ·

      .   .
                  The,, following
                        / '
                                    issues raj.se.p .by
                               .. ·. . ·.-·.· . : . :. .
                                                           the petitiqµei:.' w. ere.
                                                         . ·.··· . . . .        ..
                                                                                     not addressed
                                                                                            . .
                                                                                                   by counsel in his Finley
                                                                                                              . .                                                                                                                                                    ,,                                                                             '
                                                                                                                                                                                                                                                                                               .                                                                    .                      .                                                                              .. - /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .....

 lette~s. After independent review ~s. Court determines ip.e issues.to be-meritless ..
              I                                          •                                       '        '            ~'                                                                   •                                                                        '                                                                                      '                                             •




                  Petitioner alleges that trial counsel was ineffective f9! failing to request a "mere'

presence" charge . The. trial court instructed
                                     . ·,.     .
                                                 the jury that: ·. · · -.
                                                                 ':              ,•                           '                                                      '                                                                                   '                    '



                                                                . A person cannotbe con;icted because they were,inerely present··.
                                                             . with.others even, if person'ktiew what the others were doing or                                                                                the
                                                                  piaiµiilig to · qp -. There .¢.ti~tbe. proof of the agreement between the
                                                                  defendant}md:·an:other·1fors.oij_to' form or' continue a conspiracy, To .
                                                                  be..~roy_p~ ~flo/: qf..b~~g a ,co.Ii~J?~!of:t11~t4~f~µ4ant must have; · .,
                                                               · intended to' act jointly with another person and must have intended
                                                                  tha(fue..~i~-~·~Jhe·g~~ o.ftpe,.e:9~sp~~Y,:.N.T .. W$/i008 at 88~ ..... ·
                                                                             s9· (eifiphasis ad1e'dj. · · · · ·                                                                                                                                                                                                                                                     · ·                                       ·
                          ,:.           .           ·< ·. .' ~ . '. . : :.: . . ·. ·. .,:-.: ; ;· : . : '. -, . . . ~ ._·.. : ·. .
                                                             .~ ....                      : ... ; ·.~. ~-' ,.,.:~/·:·~· ..                                                    ·. . .            ! '. -. }                        ,, .;:              .           .         .

      · · The trial court instructed the jury that they .could not convict the petitioner because he
                      •             •               •.           \       .            •      :       ,,                • •                          .:              ••.                          :·:·".        ·,           .:    •       ..                 •   '                 '                    ~·-   ••    '·   .>       •                     •. -~       ·:·.~ -~ .•   )        ',       • .           .        ·._ .. :   ,    •.


was merely present with others. Petitioner suffered no prejudice ~om trial counsel f~g to
      ,           '             ~                            I               1              ',                                    •        ,
                                                                                                                                                         1•
                                                                                                                                                                : •:.            !,         •
                                                                                                                                                                                                0
                                                                                                                                                                                                    ,' : ' ,        r: ' ,( ~' ' , ,                                       0
                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                      •••.    '         .
                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                      ,.    . . ~ ..      '.    .
request this charge. This claim                                                                                                                                                             is         meritless.
                      , • •                              :           .       , i                     , -, ·: , _'                                             ',I                                             ',_' ,• ,: ~:., : ~ '•. 1 :                                                  •.' • :: '              I': :•.,                  :, ,               . ', -, : ' ,                  ,          ' 1 •\ ~ ,• •: , : \-1 , " .
              Petitioner make multiple allegations· of error arguing that because he was convicted of

Third-Degree
       .         . that occurred in the course
             Murder                       .
                                               of a robbery he cannot
                                                                .                                                                                                                                                                                                                                                                                                                                  be separately convicted
                                                                                                                                                                                                                                                                                                                                                                                                                       . .                              .       .
          .                   . . •                                      : .                                      ~          ··.·              ..             · •..                    ~·...•                       : •.•                           (·· ".'               ';~ :·:              .:~            : ..••.             , .,                  : .; ".·._:·:                     . '                 •               • ..•       ,: : .r, .        •

and sentenced for Robbery, Petitioner argues that the sentences imposed on him are illegal and

there was a violation of 'double jeopardy for i~o~g                                                                                                                                                                                                                                                                ~tipl~ p~shment~                                                                           ~~/~~ same

offense.
                                                                 .           . .                                             ~             ..                                                                       .                                                     .                                                   .                                                                                                                     .
              Sentences are appropriate for merger when the same facts support convictions for more .

than one offense, the elements of the lesser offense are all included within the elements of the
                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    14
                                                                                                                Circulated 08/27/2015 01:55 PM




      ····· . -·-········   --·--~.
                                -- . -~ .. ,·~.·_. ___-
                                          ,;.,,      __ ,,.,        ....
                                                               ,-- .. ··· . .

    greater offense, and the greater offense includes at least one additional element. Commonwealth

    v. Ward, 856 A.2d 1273, 1276 (Pa. Super. 2004)(citing Commonwealth v. Anderson, 650 A.2d

    20 (Pa. 1994)). 'However, where·both offenses require proof of at least one element that is

    different, the sentences do not merge. Id. (finding convictions for Attempted Homicide and

    Robbery do not merge for sentencing purposes because they are not gr~er-~d-lesser-included
                                                                                                                                                 (

    offenses); Commonwealth v. Harper, 499 A.2d 331, 337 (Pa. Super. 1985)(finding the offenses

    of Robbery and First-Degree Murder did not merge and the consecutive sentences imposed for

    Murder and Robbery were proper).

                       Petitioner wasconvicted                      of Third-Degree Murder and Robbery, Each charge requires

proof of an element that the other does not. 51bird-Degree                                  Murder and Robbery are not lesser

included offenses and do not merge for purposes of sentencing. This claim is meritless.

                      Petitioner argues "[wjhether this court should reverse the 'prior' [sic] judgment of the

lower court, because the same armed robbery that was the basis for appellant's conviction of

(third-degree murder), [sic] cannot be an act of intentional killing, which does not support guilt

under (third-degree murder} [sic]?" Th.is claim challenges the sufficiency of the evidence

supporting the petit~oner's convictions. The Superior Court of Pennsylvania addressed the

sufficiency of the evidence as follows:

                                         Bullock claims that the evidence was insufficient to prove his
                                     culpability in any criminal conspiracy. Because conspiracy forms
                                     the basis of all his remaining convictions, he claims that his verdict
                                     cannot stand. We disagree and find there was sufficient proof:
                                     although circumstantial, to prove that Bullock was guilty of
                                     conspiracy to commit robbery.


5
 A person is guilty of Robbery if, in the course of committing a theft, he inflicts 'Serious bodily injury upon another.
18 Pa.C.S. § 370l(a)(l)(i). 18 Pa.C.S. § 2502 establishes that Murder in the Third-Degree is any murder that is not
committed as an intentional killing, and is not committed while defendant was engaged as a principal oran
accomplice in the perpetration of a felony. Third-degree Murder is a killing with malice. See Commonwealth v.
Thomas, 717 A.2d 468, 479-80 (Pa. 1998).
                                                                                                                                15 ..
                                                                                                                                                                                                                                                                                                                                                 Circulated 08/27/2015 01:55 PM




                                                , .,t.\~ .wi~ a.~ompµce li~iliD'; mere ~s~ciation~With.~e      · · .·
                                        perpetrators, mere presence at the scene, or mere knowledge of the
                                     . .crin,.~ is ~~~ffi9i~wtt~. ,esta~!i~~ thata ~efendaJ?.t: was .parfof a: · ·
                                   . conspiratorial agreement to commit the crime. Tfi;ere needs .to be .
                                    . . ~-~~~ ~~9,?,nal proo{ that tll~_ ~~,f~µdapt in~~cie·~ to· -~_om,ilifr the
                                                                  ms
                                        crime aloµg with co-conspirater. Commonwealth v-, Barnes,
                                        8.U A;~d. ~-12. ~a: Sµper~:2()~5)./rR ~~n ·~1conyi~tio~·for. ·.
                                             crimiriai co~sprracy, 'ihe c6m,¢011weatt4 m1;1st estab~slithatthe
                                         . .4~~P.4.~t:: (lJ. '-'.ll~t,e4;~,~fil'~meµt.:lQ_,,c9~(pr"aid.ini1t:i
                                           - unlawful act with ano~er person qr peri5ons~ (2) ~1:h ashared
                                     :·~l~~}pt.e~~:-~1.q):a4.4;9.y~i:t ~twas· dq~e_:pi:~~qm,ce                   of
                                         · the ponsprracy; _18 Pa.C.S; § 903,                  .    · .                                                                                    ·. ·
                                             ,,i. _.; •.J~~~~'.             9~~~4.:.~
                                                                   s~t.e#i~#~;}f~~~,.as. ~:'by_:,tli~jufy ,-: ·.
                                             proVIqed that Bullock and Hagwood hadagreed to "jam" someone
                                             ("White B·oy Tommy") and .that Hagwood shot the wrr.mgpefson ·. ·
                                             despite the plan. Aithotlgh Hagwood        the indiviciµai'_that ·     .                                                                          was
                       .. '                  a,~t:u~~y ~ho}tp.i?·,~,ci}w_,'J.t . i~J:V,el!-laj<>wii·thatev,en:i.fthe'.; •. · . ,; ', ' ,' -· '·'
                                      conspirator did not act as a principal in committing the underlying
                                      crime; .he is ,st,ilt' cqiiµnally li?ple f9r $.e. a~tions·;ofhis . co-: · . : , - : : · -: . ·
                                     :conspiratols·ci.,k;n                     ofthe -Gbrispidicyi ·see.~so      ip.'furili~rance .
                                 . Cqm:;µp11weaith_ v. Qi#s/469,,A.id;I 074: (.p~~l.$u.i,ter,.-.19.83)(&.rect .
                                   . ~;oofof'itgre~~~nt'i~'ri6i 'required; :c.onduct of parties and
                                . cµ:9~s~~~s. S?,tt~qipg)~cli . _9onqµct.ma:y .b~:sufncient to · .
                                  . 'establish inference cif conu.non'design);. . . . . . .
                   ... · .,:             . '.      - .,,,,·, .·.· ,;.:;,,-                  . ,:_'. _;·,'.·:ii;·.::;:,_.,.-r. ;':·, . . ,: - ::.: ··, . -. ,· .. ·~

               /_ . .... _, ... :_.·:,          . ,, :               .- ·. · .. : .-·:·:·.,:;,:-,. ... :0 .... _, '". .. : ·: -. - \:·.--.:, . ·:,·                                                                                                                ·           ...                  , ..                       - . ..                              .                           . ;·_·.
        ·.· Under 42 Pa.C.S. § 954~(a)(3), petitioner must prove by a preponderance of.the evidence ·
                      :i : ,:. .'\\• ', ' • .... .: • ' / ,' f,::                                                      ::   ·,.. i.',\'               ':       '•            ·.-,,.,..I;::-:::,                                 •   •:i Sµpei}os, ili, oro~r to provide ~ basis
'                                    '                      '         '\;           ':·','I''•:''•. 'I.~:~ :, ,' ., 1';'': . .f.~ rr:. < .'                                                                                                                                                                                                                                                                                                          Circulated 08/27/2015 01:55 PM




••--   r•-•·---   ...   -~   .. ---,   --·   ......   ...,......:.-   -~   .~O .. HP•,i-   »+M•r;v,,   i   ? ..... ••-•
                                                                                                                     .• •;,   •'tt   If-·-··   0 •• -,·.s;;-•OO   ·:x,..o-,;.   O O •,;::-:::: O ... ::.--..:·::,;.:·::::::   • ....:.·   ... ~:::- •.. ·: •• :: •. ~::..: •• :• •• ..   ••o>•
                                                                                                                                                                                                                                                                                             ._ ••: ••: .. ::::...~ ·-·   O •...   : ••• ~: • .'... :, O ••: •• ":· •.• • .' .. ,~·:~---.   .-,



                   T~us, Medina is inapposite and cannot formthe basis of a successful claim based on Lamar

                    Garfield's recantation during trial, For this reason, the request to amend bis petition contained in

                  his resp